DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 9-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (U.S. Patent Number 5,552,600, hereinafter referred to as Davies). Davies discloses that the gas pressure in an ion mobility spectrometer is controlled to maintain near-constant pressure in the drift region by adjusting gas flows in response to a pressure transducer output. The pressure in the system may be referenced to ambient pressure. The increase in pressure stability achieved permits the expected drift times of target analytes to be determined much more accurately than otherwise, and thereby allows more specific detection parameters to be used. This in turn results in a significantly improved false alarm rate for the device (Please see the abstract).
With respect to claims 1 and 11, Davies discloses and illustrates a gas path flow monitoring apparatus for an ion mobility spectrometer, specifically an ion mobility spectrometer comprising: an ion migration tube (5), having a drift gas inlet (13), a carrier gas inlet for a sample gas (6), and an exhaust outlet (17); and a monitoring device (15), 
With respect to claim 2, the gas path flow monitoring apparatus according to claim 1, wherein the monitoring, by the monitoring device, a drift gas intake quantity sensed by the drift gas intake quantity sensor, a carrier gas intake quantity sensed by the carrier gas intake quantity sensor, and an exhaust quantity sensed by the exhaust quantity sensor specifically comprises: showing the drift gas intake quantity sensed by the drift gas intake quantity sensor, the carrier gas intake quantity sensed by the carrier 
With respect to claim 3, the gas path flow monitoring apparatus according to claim 1, wherein the monitoring, by the monitoring device, a drift gas intake quantity sensed by the drift gas intake quantity sensor, a carrier gas intake quantity sensed by the carrier gas intake quantity sensor, and an exhaust quantity sensed by the exhaust quantity sensor specifically comprises: respectively adjusting the drift gas intake quantity, the carrier gas intake quantity and the exhaust quantity to a target drift gas intake quantity, a target carrier gas intake quantity and a target exhaust quantity based on the drift gas intake quantity sensed by the drift gas intake quantity sensor, the carrier gas intake quantity sensed by the carrier gas intake quantity sensor, and the exhaust quantity sensed by the exhaust quantity sensor is disclosed as the various controllers (31) are disclosed to be adjusted to maintain pressure in the respective inlets and outlets. 
With respect to claim 4, the gas path flow monitoring apparatus according to claim 3, wherein the respectively adjusting the drift gas intake quantity, the carrier gas intake quantity and the exhaust quantity to the target drift gas intake quantity, the target carrier gas intake quantity and the target exhaust quantity specifically comprises: searching a correspondence relation table for a preset drift gas intake quantity, a preset carrier gas intake quantity and a preset exhaust quantity based on one of the drift gas intake quantity sensed by the drift gas intake quantity sensor, the carrier gas intake quantity sensed by the carrier gas intake quantity sensor, and the exhaust quantity sensed by the exhaust quantity sensor; and adjusting, based on the correspondence 
With respect to claim 5, the gas path flow monitoring apparatus according to claim 1, wherein the ion mobility spectrometer is a dual-mode ion mobility spectrometer; the drift gas inlet comprises a positive-mode drift gas inlet and a negative-mode drift gas inlet, and the exhaust outlet comprises a positive-mode exhaust outlet and a negative-mode exhaust outlet; and the drift gas intake quantity sensor comprises a positive-mode drift gas intake quantity sensor and a negative-mode drift gas intake quantity sensor, and the exhaust quantity sensor comprises a positive-mode exhaust quantity sensor and a negative-mode exhaust quantity sensor is not explicitly disclosed but the drift inlet can take on various forms including the one claimed as one of ordinary skill in the art would be able to apply positive or negative drift as needed based upon the experiment to be performed.
With respect to claim 9, the gas path flow monitoring apparatus according to claim 2, wherein the drift gas intake quantity sensor, the carrier gas intake quantity sensor and the exhaust quantity sensor are configured to carry out periodic sensing; and the showing the drift gas intake quantity sensed by the drift gas intake quantity sensor, the carrier gas intake quantity sensed by the carrier gas intake quantity sensor, and the exhaust quantity sensed by the exhaust quantity sensor comprises: showing a dynamic variation curve for the drift gas intake quantity, the carrier gas intake quantity 
With respect to claim 10, the gas path flow monitoring apparatus according to claim 1, further comprising a collection module (9), wherein the collection module is electrically connected to the sensor group and the monitoring device respectively, and the collection module is configured to collect an electric signal generated by the sensor group and report the electric signal to the monitoring device is disclosed as the collection electrode is connected to the controller as is everything else in the system.
With respect to claim 12, a gas path flow monitoring method for an ion mobility spectrometer, comprising: sensing, for an ion migration tube, a drift gas intake quantity of a drift gas inlet, a carrier gas intake quantity of a carrier gas inlet, and an exhaust quantity of an exhaust outlet; and monitoring the drift gas intake quantity, the carrier gas intake quantity, and the exhaust quantity sensed is disclosed in view of claims 1 and 11 above as this method is the same method of operation of the apparatus claimed in claims 1 and 11, as discussed in detail above.
With respect to claim 13, the gas path flow monitoring method according to claim 12, wherein the monitoring the drift gas intake quantity, the carrier gas intake quantity, and the exhaust quantity sensed specifically comprises: showing the drift gas intake quantity, the carrier gas intake quantity, and the exhaust quantity sensed is disclosed as an output (30) is disclosed to be used.
With respect to claim 14, the gas path flow monitoring method according to claim 12, wherein the monitoring the drift gas intake quantity, the carrier gas intake quantity, 
With respect to claim 15, the gas path flow monitoring method according to claim 14, wherein the respectively adjusting the drift gas intake quantity, the carrier gas intake quantity and the exhaust quantity to the target drift gas intake quantity, the target carrier gas intake quantity and the target exhaust quantity specifically comprises: searching a correspondence relation table for a preset drift gas intake quantity, a preset carrier gas intake quantity and a preset exhaust quantity based on one of the drift gas intake quantity, the carrier gas intake quantity, and the exhaust quantity sensed; and adjusting, based on the correspondence relation table, the other two of the drift gas intake quantity, the carrier gas intake quantity, and the exhaust quantity is discloses since the reference discloses using a reference pressure in order to adjust the pressure in the system, thus adjusting the carrier gas intake in the system as well. 
With respect to claim 16, the gas path flow monitoring method according to claim 12, wherein the ion migration tube is a dual-mode ion migration tube; the drift gas inlet comprises a positive-mode drift gas inlet and a negative-mode drift gas inlet, and the exhaust outlet comprises a positive-mode exhaust outlet and a negative-mode exhaust outlet is not explicitly disclosed but the drift inlet can take on various forms including the 
With respect to claim 20, the gas path flow monitoring method according to claim 12, wherein the drift gas intake quantity, the carrier gas intake quantity and the exhaust quantity are periodically sensed; and the showing the drift gas intake quantity, the carrier gas intake quantity, and the exhaust quantity sensed comprises: showing a dynamic variation curve for the drift gas intake quantity, the carrier gas intake quantity and the exhaust quantity based on the drift gas intake quantity, the carrier gas intake quantity, and the exhaust quantity sensed periodically can be controlled by the controller to output what’s need to the display by one of ordinary skill in the art.
Claims 6-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claims 5 and 16 above, and further in view of Arnold (U.S. Patent Number 6,155,097. Arnold discloses a method and apparatus is provided for increasing sensitivity for near-real-time detection of very low concentrations of diffusely distributed trace vapors in a carrier medium. Before admitting the trace vapor bearing carrier medium into a near-real-time GC/MS trace vapor detection system, the concentration of the trace vapor in the carrier medium, air in this instance, is increased by passing it through a membrane gas separator. The gas separator preferentially passes a portion of the trace vapor and rejects all but a very small portion of the carrier medium. The sample, highly concentrated in trace vapor with respect to the carrier medium after passing through the gas separator, is then compressed by a turbomolecular pump resulting in a substantial increase in density of the trace vapor at the exhaust port of the pump and a corresponding increase in detection sensitivity . 
With respect to claims 6 and 17, Davies does not disclose the gas path flow monitoring apparatus according to claims 5 or 16, further comprising a gas chromatography module.  However, Arnold does disclose a gas chromatography module wherein the gas chromatography module comprises a nitrogen carrier gas inlet (Arnold discloses a carrier gas could be nitrogen, which is disclosed to have a particular compression ratio), the sensor group further comprises a nitrogen intake quantity sensor connected to the nitrogen carrier gas inlet (150), and the monitoring device is configured to monitor a nitrogen intake quantity sensed by the nitrogen intake quantity sensor is contemplated as any type of carrier gas and the appropriate sensor would be an obvious equivalent or design choice as required for one of ordinary skill in the art as nitrogen is a well-known carrier gas for its low reactions with other gases and ions and use with gas chromatography systems.  
With respect to claims 7 and 18, the gas path flow monitoring apparatus according to claims 6 and 17, wherein the gas chromatography module further comprises a concentration overload diversion port (Arnold, Figure 5, 57”), the sensor group further comprises a diversion quantity sensor connected to the concentration overload diversion port, and the monitoring device is configured to monitor a sample concentration sensed by the diversion quantity sensor is deemed to be disclosed as Arnold further discloses valve to control all inlet and outlet flow, thus some sensor to help control said valves would be obvious to one of ordinary skill in the art for the same reasons the sensors are obvious for the Davies reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

RODNEY T. FRANK
Examiner
Art Unit 2861



March 14, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861